      Case 2:20-mj-01881-DUTY Document 6 Filed 04/27/20 Page 1 of 2 Page ID #:13

                                UNITED STATES DISTRICT COURT
                                                                                            `APR 2 72020
                               CENTRAL DISTRICT OF CALIFORNIA
                                                                                             ,~•J ry~




                                      CRIMINAL MINUTES -GENERAL
 Case No.        20-mj-1881                                                   Date     Apri127, 2020
 Title           United States v. Pablo Tomas-Ismael



 Present: The Honorable Pedro V. Castillo, United States Matristrate Jude
                   Marlene Ramirez                                              n/a
                       Deputy Clerk                                   Court Reporter /Recorder

          Attorneys Present for Government:                      Attorneys Present for Defendant:
                            n/a                                                  n/a
 Proceedings:               ORDER OF DETENTION —SUPERVISED RELEASE ALLEGATION

      The Court conducted a detention hearing pursuant to Federal Rule of Criminal
Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)following Defendant's arrest for alleged
violations) of the terms of Defendant's ❑probation / O supervised release.


      The Court finds that Defendant has not carried his/her burden of establishing by clear and
convincing evidence [18 U.S.C. § 3142(b-c)] that Defendant:
                  O       will appear for further proceedings as required if released.
                  X
                  D       will not endanger the safety of any other person or the community if
                          released.


         The Court bases its findings on the following:
                  ❑
                  D       Allegations in petition

                  ❑       Lack of bail resources

                  ❑       No stable residence or employment
                  ~
                  XJ      Ties to foreign countries

                  ❑       Previous failure to appear or violations of probation, parole, or release
                  D       Nature of previous criminal convictions

                  ❑       Substance abuse



PVC-2SR (9/16)                            CRIMINAL MINUTES -GENERAL                                     Page 1 oft
      Case 2:20-mj-01881-DUTY Document 6 Filed 04/27/20 Page 2 of 2 Page ID #:14


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA


                                  CRIMINAL MINUTES -GENERAL
  Case No.       20-mj-1881                                               Date   Apri127, 2020
 Title           United States v. Pablo Tomas-Ismael


                  ❑      Already in custody on state or federal offense

                  ❑
                  D      Refusal to interview with Pretrial Services

                  n

         ❑        Defendant aid not oppose the detention request.


                                                       **

      IT IS THEREr~ ORE ORDERED that the defendant be detained pending further
proceedings.




PVC-2SR (9/16)                           CRIMINAL MINUTES - GENER4L                          Page 2 of2
